                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BOARDS OF TRUSTEES OF THE
OHIO LABORERS BENEFITS,

               Plaintiffs,
                                                     Case No. 2:19-cv-3454

       vs.                                           Judge Sarah D. Morrison

                                                     Chief Magistrate Judge Elizabeth P. Deavers

PASCHAL, BIHN & SONS, LLC,

               Defendant.

                             REPORT AND RECOMMENDATION

       This is an action for unpaid fringe benefit contributions, liquidated damages, and interest

allegedly owed certain employee benefits plans pursuant to a collective bargaining agreement.

Plaintiffs, the fiduciaries of four employee benefit trusts, assert claims under the Employees

Retirement Income Act (“ERISA”), 29 U.S.C. § 1132, and the Labor-Management Relations Act

(“LMRA”), 29 U.S.C. § 185. This matter is before the Court for consideration of Plaintiffs’

Motion for Default Judgment. (ECF No. 7.) For the reasons that follow, it is

RECOMMENDED that Plaintiff’s Motion be GRANTED.

       The docket reflects that Defendant Paschal, Bihn & Sons, LLC was served with process

on August 19, 2019 (ECF No. 3) but has failed to plead or otherwise defend this action.

Plaintiffs applied to the Clerk for entry of default (ECF No. 5) and the Clerk entered default

pursuant to Federal Rule of Civil Procedure 55(a) on September 16, 2019 (ECF No. 6).

       Plaintiffs have established that Defendant entered into an agreement with a local union

affiliated with the Laborers’ District Council of Ohio, AFL-CIO (“the Union”), by which
Defendant agreed to pay contributions to the funds, by the 15th of each month, on behalf of its

employees working within the work jurisdiction of the Union. (Exhibits A and B, attached to

Plaintiff’s Motion, ECF Nos. 7-3 at PAGEID ## 25–27.) The Affidavit of Plaintiffs’ Contractor

Relations Manager (Brian Gaston) (ECF No. 7-2) (“Affidavit”) establishes that Defendant owes

$1,265.50 in unpaid fringe benefit contributions for the period April 2018 through December

2018. (Affidavit, ¶ 3 (citing Exhibit C, ECF No. 7-3, at PAGEID # 28).). Plaintiffs are entitled

to liquidated damages, interest, and attorney fees on these unpaid contributions. 29 U.S.C. §

1132(g)(2); Mich. Carpenters Council Health & Welfare Fund v. C.J. Rogers, Inc., 933 F.2d 376

(6th Cir. 1991). Plaintiffs have established that defendant owes $318.72 in liquidated damages

and interest on the unpaid contributions through December 2018. (Affidavit, ¶¶ 3–5; Exhibit C,

ECF No. 7-3, at PAGEID # 28.)

        Plaintiffs seek an award of attorney’s fees in the amount of $2,550.00, for eight and one-

half hours billed at the rate of $300.00 per hour. (Plaintiff’s Motion, pp. 4 –5 (citing Exhibit B,

ECF No. 7-1, and Exhibit D, ECF No. 7-3, at PAGEID # 29).) Plaintiffs have provided

evidentiary support that the number of hours billed and the hourly rate charged are reasonable.

(Id.)

        Plaintiffs are therefore entitled to judgment in the amount of $1,584.22 in unpaid fringe

benefit contributions, liquidated damages, and prejudgment interest, and an award of attorney’s

fees in the amount of $2,550.00.

        Accordingly, it is RECOMMENDED that Plaintiffs’ Motion for Default Judgment (ECF

No. 7) be GRANTED. It is FURTHER RECOMMENDED that the Clerk enter judgment

against Defendant Paschal, Bihn & Sons, LLC and that Plaintiffs Boards of Trustees of the Ohio

Laborers’ Fringe Benefit Programs have and recover from Defendant Paschal, Bihn & Sons,



                                                 2
LLC the sum of $1,584.22, including unpaid fringe benefit contributions through December

2018, prejudgment interest, and liquidated damages, and a reasonable attorney’s fee in the

amount of $2,550.00, plus interest from the date of judgment at the rate of one percent (1%) per

month.

                                    PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

         The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



                                                   3
     IT IS SO ORDERED.



                            /s/ Elizabeth A. Preston Deavers______
DATED: September 30, 2019   ELIZABETH A. PRESTON DEAVERS
                            CHIEF UNITED STATES MAGISTRATE JUDGE




                              4
